                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



IVIN ROMON RICHARDSON,
      Plaintiff,

v.                                              CASE NO. 3:21cv509-MCR-HTC

WARDEN FLORES, et al,
      Defendants.

                                          /



                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 24, 2021, ECF No. 3, which recommends this case

be dismissed without prejudice because Richardson is a three-striker under 28 U.S.C.

§ 1915(g). The parties were given time to file objections to the Report and

Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
                                                               Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 3, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE because Plaintiff is a

        three-striker under 28 U.S.C. § 1915(g).

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 30th day of April 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv509-MCR-HTC
